UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7752



SAMMIE STROMAN,

                  Plaintiff - Appellant,

          v.


RICHARD C. BEARDEN, Medical Doctor at Tyger River Correctional
Institution; DONNA SMALLEY, Nurse at Tyger River Correctional
Institution; TIM RILEY, Warden of Tyger River Correctional
Institution; BARNEY LLOYD, Associate Warden of Tyger River
Correctional Institution; J. C. COUNTS, Associate Warden of
Tyger River Correctional Institution; JANE DOE, X-Ray Technician
at Kirkland Correctional Institution Infirmary, also known as
Ms. Regina,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:06-cv-02055-PMD)


Submitted:   March 21, 2008                 Decided:   April 11, 2008


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sammie Stroman, Appellant Pro Se. Christopher R. Antley, DEVLIN &
PARKINSON, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sammie   Stroman   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.             See Stroman v.

Bearden, No. 9:06-cv-02055-PMD (D.S.C. Oct. 9, 2007).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -